Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02 March 2021, 01 June 2021, 26 August 2021, 08 November 2021 and 16 December 2021 were filed and are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,960,678. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of Patent ‘678 disclose the same subject matters of a printing apparatus, a circulation apparatus and a control method of a printing apparatus comprising all the claimed limitations as shown in claims 21-40 of the instant application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US 8,403,439).
Tanaka et al disclose the following claimed features:
Regarding claim 21, a printing apparatus (Figures 1-3) comprising: a tank (100) configured to store liquid to be supplied to a print head (12) which ejects the liquid; a first path (28) for flowing the liquid from the tank (100) to the print head (12); a second path (30) for flowing the liquid from the print head (12) to the tank (100); and a circulation unit (126) configured to circulate the liquid in a circulation path including the tank (100), the first path (28), the print head (12), and the second path (30), wherein the circulation unit is configured to circulate the liquid in the circulation path at one of a first flow rate and a second flow rate different from the first flow rate (Abstract, column 5, lines 21-39).
Regarding claim 22, wherein the circulation unit includes a pump (54) provided in the second path.
Regarding claim 23, wherein the circulation unit includes a pump (80) provided in the first path.
Regarding claim 24, wherein the circulation unit circulates the liquid so that the liquid flows in an order of the tank, the first path, the print head, and the second path (Figure 6A).
Regarding claim 25, wherein the print head incudes an ejection port, a printing element for generating energy used for ejecting the liquid, and a pressure chamber which is an area facing to the printing element, the ejection port ejecting the liquid supplied through the pressure chamber, and wherein the circulation path includes the pressure chamber (column 8, lines 47-54).
Regarding claim 26, wherein the print head (12) ejects ink to print an image.
Regarding claim 27, a circulation apparatus (Figures 1-3) comprising: a supply portion (100) for supplying liquid to a print head (12) which ejects the liquid; and a driving unit (126) configured to circulate the liquid so that the liquid flows from a tank (100) storing the liquid to the print head via the supply portion and flows from the print head (12) to the tank (100), wherein the driving unit (126) is configured to circulate the liquid at one of a first flow rate and a second flow rate different from the first flow rate (Abstract, column 5, lines 21-39).
Regarding claim 28, wherein the driving unit includes a pump (54, 80).
Regarding claim 29, wherein the print head (12) includes an ejection port, a printing element for generating energy used for ejecting the liquid, and a pressure chamber which is an area facing to the printing element, the ejection port ejecting the liquid supplied through the pressure chamber, and wherein the driving unit circulates the liquid so that the liquid flows through the pressure chamber (column 8, lines 47-54).
Regarding claim 30, wherein the print head (12) ejects ink to print an image.
Regarding claim 31, a control method of a printing apparatus (Figures 1-3) including (a) a tank (100) configured to store liquid to be supplied to a print head (12) which ejects the liquid, (b) a first path (28) for flowing the liquid from the tank to the print head (12), (c) a second path (30) for flowing the liquid from the print head (12) to the tank (100), and (d) a circulation unit (126) configured to circulate the liquid in a circulation path including the tank, the first path, the print head, and the second path, the control method comprising: circulating the liquid in the circulation path at a first flow rate; and circulating the liquid in the circulation path at a second flow rate different from the first flow rate (Abstract, column 5, lines 21-39).
Regarding claim 32, wherein the circulation unit includes a pump (54) provided in the second path.
Regarding claim 33, wherein the circulation unit includes a pump (80) provided in the first path.
Regarding claim 34, wherein the circulation unit (126) circulates the liquid so that the liquid flows in an order of the tank, the first path, the print head, and the second path (Figure 6A).
Regarding claim 35, wherein the print head incudes an ejection port, a printing element for generating energy used for ejecting the liquid, and a pressure chamber which is an area facing to the printing element, the ejection port ejecting the liquid supplied through the pressure chamber, and wherein the circulation path includes the pressure chamber (column 8, lines 47-54).
Regarding claim 36, wherein the print head (12) ejects ink to print an image.
Regarding claim 37, a printing apparatus (Figures 1-3) comprising: a print head (12) including an ejection port, a printing element for generating energy used for ejecting liquid, and a pressure chamber which is an area facing to the printing element (column 8, lines 47-54), the ejection port ejecting the liquid supplied through the pressure chamber; and a circulation unit (126) configured to circulate the liquid from an outside of the pressure chamber to an inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber, wherein the circulation unit (126) is configured to circulate the liquid at one of a first flow rate and a second flow rate different from the first flow rate (Abstract, column 5, lines 21-39).
Regarding claim 38, a circulation apparatus (Figures 1-3) comprising: a circulation unit (126) configured to circulate liquid from an outside of a pressure chamber of a print head (12) to an inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber, the pressure chamber being an area facing to a printing element which generates energy used for ejecting the liquid, wherein the ejection port ejects the liquid supplied through the pressure chamber (column 8, lines 47-54), wherein the circulation unit (126) is configured to circulate the liquid at one of a first flow rate and a second flow rate different from the first flow rate (Abstract, column 5, lines 21-39).
Regarding claim 39, further comprising: a supply portion (100) for supplying the liquid to the pressure chamber.
Regarding claim 40, a control method of a printing apparatus (Figures 1-3) including (a) a print head (12) including an ejection port, a printing element for generating energy used for ejecting liquid, and a pressure chamber which is an area facing to the printing element, the ejection port ejecting the liquid supplied through the pressure chamber (column 8, lines 47-54), and (b) a circulation unit (126) configured to circulate the liquid from an outside of the pressure chamber to an inside of the pressure chamber and from the inside of the pressure chamber to the outside of the pressure chamber (column 8, lines 47-54), the control method comprising: circulating the liquid at a first flow rate; and circulating the liquid at a second flow rate different from the first flow rate (Abstract, column 5, lines 21-39). 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tokisawa et al (US 10,759,181) disclose an inkjet printing apparatus that includes a supply flow path for supplying the ink from the tank to the printhead, a collection flow path for collecting the ink from the printhead to the tank, a supply pump provided in the supply flow path to supply the ink from the tank to the printhead, a tank decompression pump which decompresses the inside of the tank, and a control unit which controls to drive the supply pump and the tank decompression pump to fill the collection flow path with ink.  Ueda et al (US 2017/0057241) disclose a liquid supply system that includes a liquid supply path including an end in communication with the liquid supply source and another end in communication with the damper, a liquid supply device supplying the liquid from the liquid supply source toward the damper, a pressure control valve provided between the liquid supply source and the liquid supply device, and a controller controlling the liquid supply device to be actuated or to be stopped. The pressure control valve closes the liquid supply path while the liquid supply device stopped.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853